Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 62-69) in the reply filed on June 7, 2022 is acknowledged. It is noted that in light of the amendments made to withdrawn claims 82 and 84, these claims are being re-joined with Group I, and therefore, all pending claims 62-69, 82 and 84 are being examined in this Office action. 
Claims 62-69, 82 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 62, the phrase “the cell” should be changed to –the at least one cell—so as to use the same terminology as recited on line 3 of claim 62. Also, on line 4 of claim 62, the phrase “the metabolic cofactor emits” should be changed to –the at least one metabolic cofactor emits—so as to use the same terminology as recited earlier on line 4 of claim 62. 
On line 4 of claim 65, the phrase “the metabolic cofactor” should be changed to –the at least one metabolic cofactor—so as to use the same terminology as recited in claim 62. On lines 4-5 of claim 65, the phrase “the cell” should be changed to –the at least one cell—so as to use the same terminology as recited on line 3 of claim 62. 
On line 3 and line 4 of claim 66, the phrase “the two cofactors” should be changed to –the at least two cofactors—so as to use the same terminology as recited on line 2 of claim 66. 
On line 2 of claim 67, the phrase “for perform” should be changed to –for performing—so as to make proper sense. On line 3 of claim 67, the phrase “the image” lacks antecedent basis and is indefinite since it is not clear what this image is of. Does the “image” refer to an image of the at least one cell? 
On line 2 of claim 69, it is not clear what the parameter “R” stands for in the equation. 
On lines 2-3 of claim 82, the phrase “the epithelium in different epidermal layers” lacks antecedent basis and is indefinite since it is not clear where these epidermal layers are located. Are the epidermal layers located in vivo on a human or animal subject? On line 5 of claim 82, the phrase “said plurality of epidermal layers” should be changed to –said epidermal layers—so as to use the same terminology as recited earlier in the claim. 
On line 3 of claim 84, the phrase “the imaged epithelium” lacks antecedent basis since the epithelium has not been positively recited as being “imaged” by any components of the system. Claim 82, from which claim 84 depends, recites that the analyzer is configured to generate a plurality of fluorescent images of the epidermal layers, but does not recite that an epithelium of a subject is “imaged” by any components of the analyzer. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62-64 and 66-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (article from Scientific Reports, vol. 3: 3432, December 5, 2013, pages 1-10, submitted in the IDS filed on February 19, 2021), as evidenced by the article to Xylas et al (article from Optics Express, vol. 20, No. 21, October 8, 2012, pages 23442-23455, also  submitted in the IDS filed on February 19, 2021).
Quinn et al teach of a non-invasive method and system of mapping cell metabolism within tissues in order to detect stem cell metabolic activity and differentiation.  The system comprises an optical radiation source for illuminating stem cells with optical radiation to cause two-photon excitation of the metabolic cofactors NADH and FAD, thereby causing the excited metabolic cofactors to emit fluorescent radiation, a detector for detecting the fluorescent radiation emitted by the excited metabolic cofactors, and an analyzer for analyzing the detected fluorescent radiation to derive a parameter comprising an optical redox ratio of NDAH and FAD (claim 66) and a parameter indicative of mitochondrial clustering in the stem cells (claims 62 and 67-69). The parameters detected by the system are used to assess metabolic pathways and stem cell differentiation (claim 62).  The stem cells are illuminated with an optical radiation source, such as a laser, that illuminates the cells with a wavelength of about 755 nm (i.e. in the range of about 600-1400 nm recited in claim 63) in order to cause NADH to emit fluorescent radiation at a wavelength of 460 nm (i.e. within the range of about 400-600 nm recited in claim 64), or with a wavelength of about 860 nm (i.e. in the range of about 600-1400 nm recited in claim 63) in order to cause FAD to emit fluorescent radiation at a wavelength of about 525 nm (i.e. within the range of about 400-600 nm recited in claim 64).  The detector comprises a photomultiplier tube (PMT). Quinn et al teach that in addition to detecting changes in cell redox state during stem cell differentiation, the method is used to characterize mitochondrial organization that reflects the metabolic demands of the cells. A mitochondrial clustering parameter is calculated in the system taught by Quinn et al by performing the steps of a previously-established Fourier technique, which is described by reference no. 26 of the references cited in the article to Quinn et al. Reference no. 26 comprises the article by Xylas et al. This article teaches of a Fourier-based image analysis technique for analyzing images of cells in both normal and diseased epithelial tissues, wherein the method comprises the steps of segmenting a fluorescence image of the cells by selecting a plurality of pixels corresponding to mitochondria in the cells and masking other pixels in the image, normalizing pixel intensities in the segmented image, assigning an intensity for each of the masked pixels using digital object cloning so as to create a new processed image without distinct cell borders and only cell mitochondrial patterns, obtaining a Fourier transform of the processed image so as to determine a power spectral density associated with the processed image, and using the power spectral density to compute a mitochondrial clustering parameter used to quantify mitochondrial organization during metabolic differentiation (claim 67).  The method for determining a mitochondrial clustering parameter taught by Xylas et al and used in the system taught by Quinn et al fits the power spectral density to an inverse power law decay expression, particularly the expression R(k) = Ak-β, wherein k denotes spatial frequency, A is an amplitude parameter, and β denotes the mitochondrial clustering parameter (claims 68-69). See the abstract, pages 2-3 and 7-8, and especially the last paragraph on page 8 of Quinn et al. Also, see the abstract and pages 23444-23448 of Xylas et al for a description of the steps used by the system of Quinn et al to determine a mitochondrial clustering parameter of the stem cells. 
Claim(s) 62-64 and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mycek et al (US 2014/0363840, submitted in the IDS filed on February 19, 2021).
Mycek et al teach of a method and a system for assessing metabolic activity of at least one cell in order to determine the viability of the at least one cell. The system comprises an optical radiation source for illuminating at least one cell with optical radiation so as to cause two-photon excitation of at least two metabolic cofactors in said at least one cell, wherein the excited metabolic cofactors emit fluorescent radiation, a detector such as photomultiplier tube for detecting the fluorescent radiation emitted by the at least two metabolic cofactors, and an analyzer for analyzing the fluorescent radiation to derive the parameters of an intensity of the fluorescent radiation, a fluorescence lifetime of at least one of the excited metabolic cofactors, and an optical redox ratio of the at least two metabolic cofactors (claims 62 and 66). The system uses these parameters to assess at least one metabolic process in the at least one cell, such as oxidative phosphorylation (claim 62).  Mycek et al teach that the at least two excited metabolic cofactors comprise NAD(P)H and FAD. The cells analyzed in the method comprise a human cell such as a skin cell, an epithelial cell, a stem cell, etc. However, Mycek et al teach that any type of cell, tissue or organ may be analyzed with the system. Mycek et al teach that the optical radiation used to illuminate the at least one cell in the system has a wavelength in a range of from 700-900 nm (claim 63), and the fluorescent radiation detected from the at least one cell after illumination has a wavelength in a range of 400-500 nm (claim 64). Any changes in the measured parameters indicate a change in a metabolic process occurring in the at least one cell (claim 62). Mycek et al teach that the parameter of intensity of fluorescence is used to quantify an amount of both NAD(P)H and FAD in the at least one cell (see paragraphs 0063-0065 in Mycek et al). In addition, the parameter of an optical redox ratio of NAD(P)H and FAD is calculated by solving the equation [FAD][/NAD(P)H]+[FAD] (see paragraphs 0067-0068 in Mycek et al), but the redox ratio may be calculated using any combination of addition, subtraction, multiplication or division of NAD(P)H and FAD (claim 66). Mycek et al also teach that fluorescence lifetime imaging may be used to produce an image of the at least one cell using two-photon excitation microscopy. The decay behavior of the fluorescent metabolic cofactors is used to determine the fluorescence lifetimes of the metabolic cofactors (see paragraphs 0087 and 0089 in Mycek et al). See paragraphs 0005, 0036-0039, 0058-0059, 0063-0068, 0070, 0083-0084 and 0087-0089 in Mycek et al.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Quinn et al or Mycek et al. For a teaching of Quinn et al and Mycek et al, see previous paragraphs in this Office action. 
Quinn et al and Mycek et al fail to teach of using a processor in the system to determine the parameters comprising an intensity of the fluorescence emitted by the cells, a fluorescence lifetime of the metabolic cofactors, and a parameter indicative of mitochondrial clustering in the cells. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a processor to determine the different parameters (i.e. the fluorescence emitted by the cells, a fluorescence lifetime of the metabolic cofactors, and a parameter indicative of mitochondrial clustering in the cells) in the systems taught by Quinn et al or Mycek et al because doing so would allow the parameters to be automatically determined in the systems in a shorter amount of time.
11.	Claim(s) 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al in view of Xylas et al. For a teaching of Quinn et al and Xylas et al, see previous paragraphs in this Office action. 
	Quinn et al fail to teach of using the system to analyze cells in different epithelial layers of the epithelium of a subject and forming fluorescent images of each of the epithelial layers in order to determine a parameter indicative of mitochondrial clustering in each of the layers so as to assess whether a disease condition is present in the epithelium of the subject. 
	Xylas et al additionally teach of a method and a system for imaging cells in different epithelial layers of the epithelium of a subject by illuminating epithelial cells in different layers of the epithelium with optical radiation which causes two-photon excitation of at least one metabolic cofactor in the cells, wherein the at least one metabolic cofactor comprises mitochondria in the cells and the mitochondria emit fluorescent radiation in response to the excitation, detecting the emitted fluorescent radiation and generating signals indicative of the emitted fluorescent radiation by the cells of each epithelial layer, determining a mitochondrial clustering parameter of the cells in each epithelial layer from the signals using the Fourier-based image analysis steps described in paragraph 6 above, and determining whether a disease condition is present in the cells of each epithelial layer of the epithelium from the determined mitochondrial clustering parameters. See the abstract, and pages 23450-23452 and 23454 of Xylas et al. 
	Based upon a combination of Quinn et al and Xylas et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Quinn et al to analyze cells in different epithelial layers of the epithelium of a subject in order to form fluorescent images of the layers and determine a parameter indicative of mitochondrial clustering in each of the layers, and use the mitochondrial clustering parameters  to assess whether a disease condition is present in the epithelium of the subject since the system taught by Quinn et al uses two-photon excited fluorescence microscopy and imaging to analyze metabolic cofactors in cells, and Xylas et al teach that such two-photon excited fluorescence microscopy and imaging has the ability to distinguish between disease and healthy cells in different epithelial layers of the epithelium in a subject. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Levitt et al who teach of an analysis of tissue at different depths using multi-photon fluorescence images and power spectral densities; and Stringari et al who teach of a method to determine a metabolic state of cells in living tissue using fluorescence lifetime microscopy. 





13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 11, 2022